                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


LUANNE THERESA YANNI,

             Plaintiff,

v.                                                           No. CV 18-1195 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 26),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supportive

Memorandum, (Doc. 17), shall be GRANTED and this case be REMANDED to the

Commissioner for further proceedings.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
